Case: 14-20331         Document: 00512968613          Page: 1    Date Filed: 03/13/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 14-20331                                   FILED
                                     Summary Calendar                           March 13, 2015
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                     Plaintiff–Appellee,

v.

KOLAWOLE MONDAY ONENESE,

                                                     Defendant–Appellant.


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 4:11-CR-538


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Kolawole Monday Onenese appeals the 61-month, within-Guidelines
sentence imposed by the district court on remand following this court’s opinion
in United States v. Onenese, 542 F. App’x 427 (5th Cir. 2013) (per curiam). The
district court’s interpretation of the scope of this court’s remand order is a
question of law that is reviewed de novo. 1 “The only issues on remand properly



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   See United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004).
    Case: 14-20331         Document: 00512968613          Page: 2      Date Filed: 03/13/2015


                                        No. 14-20331

before the district court are those issues arising out of the correction of the
sentence ordered by this court.” 2
      As our remand was based upon our determination that a four-level
increase pursuant to U.S.S.G. § 2B1.1(b)(2)(B) was not adequately supported
by the record, 3 Onenese’s challenges to the calculations of restitution and
amount of intended loss go beyond the scope of our remand and were therefore
barred from consideration by the district court. 4 Although Onenese contends
that Marmolejo was incorrectly decided, we are bound to follow it “[a]bsent an
intervening Supreme Court or en banc decision or a change in statutory law.” 5
      AFFIRMED.




      2   United States v. Marmolejo, 139 F.3d 528, 531 (5th Cir. 1998).
      3   Onenese, 542 F. App’x at 429-30.
      4   See Lee, 358 F.3d at 320-21; Marmolejo 139 F.3d at 531.
      5   United States v. Treft, 447 F.3d 421, 425 (5th Cir. 2006).


                                                2